Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Status of the Claims
Claim 46 has been cancelled; Claims 1, 14, and 30 have been amended; Claims 14-45 are withdrawn from consideration as non-elected claims; claim 47 is added as new claim; claims 1-13 and 47 remain for examination, wherein claims 1 and 47 are independent claims.

Previous Rejections/Objections
Previous rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Previous rejection of Claims 1-13 and 47 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-35 of copending application No. 14/766,101, updated as US 9,715,957 B2 has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 12/30/2020.

Claim Term Interpretation
The claimed iron nitride-containing work-piece in the instant claims 1 and 47 may include all of the layers and the substrate since the “work-piece” may not just a film or layer, therefore, the thickness of the work-piece should be the total thickness of the layers and substrate. This position is supported by the limitation of claim 11, which indicates “the strained iron nitride-containing thin film defines a thickness between about 1 nanometer and about 100 nm”, which lower than the dimension of at least 0.1 mm (cl.1) or at least 0.01 mm (cl.47). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (NPL: the effect of strain induced by Ag under-layer on saturation 16N2 thin films, APL 103, 242412 (2013), thereafter NPL-1) in view of Masaki et al (US-PG-pub 2009/0087688 A1, listed in IDS filed on 7/26/2017, thereafter PG’688).
Regarding the amended feature in the instant claims 1 and 47, the claimed iron nitride-containing work-piece may include under-layer and substrate since “work-piece” may not just a film or layer as explained in the claim term interpretation above. NPL-1 teaches applying Fe16N2 thin film on a Fe or Ag under-layer and MgO single crystal substrate and the under-layer thickness is 100 nm or more (Abstract and Page 103, 1st and 2nd paragraph of NPL-1), which overlap the claimed dimensions range of at least about 0.1 mm (cl.1) or 0.01 mm (cl.47). Overlapping in the dimension range creates a prima facie case of obviousness. SEE MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the work-piece from the disclosing of NPL-1 since NPL-1 teaches the same iron nitride-containing work-piece throughout whole disclosing range. Furthermore, PG’688 teaches forming a coating layer on at least portion of Fe16N2 surface (abstract, example, and claims of PG’688). PG’688 specify that the nonmagnetic support (the nonmagnetic support form a part of the work-piece) is desirably 3 to 80 micrometers (0.003-0.08 mm noted by the examiner), and the nonmagnetic support with high smoothness is preferably employed.” 
Still regarding claims 1 and 47, NPL-1 teaches a partially ordered Fe-N thin films growth on the surface of a (001) Ag under-layer on MgO substrate having strain induced to Fe16N2 phase (title, abstract, and summary of NPL-1), which reads on the article with a strained iron nitride-containing work-piece comprising Fe16N2 domain as recited in the instant claim. NPl-1 teaches in-plane strain effect on the Fe16N2 domains (Fig.1-3, examples, and summary of NPL-1). NPL-1 does not specify the covering layer on the surface of the strained iron nitride-containing work-piece as recited in the instant claims. PG’688 teaches forming a coating layer on at least portion of Fe16N2 surface (abstract, example, and claims of PG’688). PG’688 teaches applying coating layer including “at least one element selected from the group consisting of rare earth metal elements, aluminum, and silicon, and cobalt-containing ferrite having a composition denoted by xFe1-x)Fe2O4, wherein 0 < x ≤ 1.”  (Abstract and claims of PG’688), which reads on the covering layer with different coefficient of thermal expansion than the strained iron nitride-containing work piece as recited ion the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the covering layer as demonstrated by PG’688 on the strained iron nitride-containing work-piece of NPL-1 since PG’688 specify the advantages of the covering layer (par.[0049] of PG’688). Since the covering layer material of PG’688 having different coefficient of thermal expansion than the strained iron nitride-containing work piece, the tensile or compressive force between the layer of material and the strained iron nitride-containing work-piece would be highly expected in the article of NPL-1 in view of PG’688. MPEP 2112 01 and 2145 II.
Regarding claims 2, 4-5, and 12, PG’688 teaches applying coating layer including “at least one element selected from the group consisting of rare earth metal elements, aluminum, and silicon, and cobalt-containing ferrite having a composition denoted by (CoxFe1-x)Fe2O4, wherein 0 < x ≤ 1.”  (Abstract and claims of PG’688), which is the same coating material, for example the formula turns to be Fe3O4 when x close to zero, as claimed in the instant claims, which have the higher coefficient of thermal expansion than the strained iron nitride-containing 
Regarding claim 3, PG’688 teaches the average diameter of iron nitride powder is from 10-25 nm (claim 2 of PG’688) and PG’688 teaches forming covering layer at least a portion of the Fe16N2 including powder surface (Abstract, examples, and claim 5 of PG’688), which reads on the limitation of substantially encloses the outer surface of the strained nitride nanoparticles as recited in the instant claim.
Regarding claim 6, NPL-1 teaches a partially ordered Fe-N thin films growth on the surface of a (001) Ag under-layer on MgO substrate having strain induced to Fe16N2 phase (title, abstract, and summary of NPL-1) and PG’688 teaches forming a coating layer on at least portion of Fe16N2 surface (abstract, example, and claims of PG’688). 
Regarding claim 7, NPL-1 in view of PG’668 teaches applying the similar covering materials on the same strained iron nitride-containing thin film comprising at least one Fe16N2 phase domain, the claimed tensile force on the film world be highly expected in the structure of NPL-1 in view of PG’668. MPEP 2112 
Regarding claim 8, NPL-1 teaches Ag as under-layer underlying the strained iron nitride-containing thin film (title, abstract, and summary of NPL-1). 
Regarding claim 9, NPL-1 specify the under-layer structure with first Ag layer, second Fe layer, and third MgO layer (Fig.2 and Page 242412-1, right Col. Last paragraph of NPL-1).
Regarding claims 10-11, NPL-1 provides example with the thickness within the claimed ranges (Fig.2 and Page 242412-1, right Col. Last paragraph of NPL-1).
Regarding claim 13, PG’688 specify applying the coating layer with thickness of 0.5-3 nm (par.[0038] of PG’688), which overlaps the claimed layer range of about 1 nm to 100 m as recited in the instant claim. Overlapping in the covering layer range creates a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the layer thickness as demonstrated by PG’688 in the process of making article of NPL-in view of PG’688 in order to obtain the desired magnetic properties (par.[0038] of PG’688).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 and 47 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-31 of copending application No. 14/820,284, updated as US 10,072,356 B2.  
Regarding claims 1-13 and 47, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-31 of the copending application No. 14/820,284, updated as US 10,072,356 B2 teaches a soft magnetic material including F16N2 phase domains (cl.5) with layers including iron containing layer with nitrogen and iron containing layer with oxygen, carbon or boron (Cl.26-27 of US 16N2 phase domains, the claimed strained iron nitride-containing work-piece would be inherently exist in the article of claims 1-31 of the copending application No. 14/820,284, updated as US 10,072,356 B2. MPEP 2112 III&IV. Regarding the thickness of the work-piece in the instant claims 1 and 47, US 10,072,356 B2 specify that: “some examples of the technique of FIG. 10, the work-piece includes a foil. The work-piece may define a thickness on the order of hundreds of nanometers to millimeters,” (Col.24, lns.11-21 of US 10,072,356 B2), which overlaps the claimed dimension. MPEP 2144 05 I. Thus, no patentable distinction was found in the instant claims compared with the claims 1-31 of the copending application No. 14/820,284, updated as US 10,072,356 B2.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-13 and 47 have been considered but they are not persuasive. Regarding the Application’s argument related to the amendments in the instant claims, the Examiner’s position has been stated as above.

1, NPL-1 does not specify the claimed every limitation because NPL-1 does not specify the minimum dimension of 0.1mm for the iron nitride materials.
2, Masaki et al (PG’688) does not cure the shortcomings of NPL-1.
3, Regarding the ODP rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-31 of copending application No. 14/820,284, updated as US 10,072,356 B2, the cited co-pending applications do not disclose an iron nitride-containing work-piece and a layer of material covering a portion thereof.
In response
Regarding the Applicant’s arguments 1-2, as pointed in the rejection above, the claimed iron nitride-containing work-piece may include under-layer and substrate since “work-piece” may not just a film or layer (also refer to the claim term interpretation above). Both NPL-1 and PG’688 teach there is a substrate included in the work-piece and PG’688 specify that the nonmagnetic support is desirably 3 to 80 micrometers (par.[0125] of PG’688). This thickness range itself already overlaps the thickness range of claim 47 and close to the thickness range of claim 1. Since the thickness of the work-piece should not only include the thickness of each layer, but also include the thickness of the substrate, therefore, the thickness of the work-piece of NPL-1 in view of PG’688 overlap or close to the claimed thickness ranges as recited in the instant claims. It is further noted that there is no evidence to show the criticality of the claimed thickness range  
16N2 domain (cl.5), but also teaches including iron containing layer with nitrogen and iron containing layer with oxygen, carbon or boron (Cl.26-27 of US 10,072,356 B2). Thus, no patentable distinction was found in the instant claims compared with the claims 1-31 of the copending application No. 14/820,284, updated as US 10,072,356 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIE YANG/Primary Examiner, Art Unit 1734